DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	 Claims 15-17 were previously cancelled.  1-14 and 18-22 are under consideration in this Office Action.

Election/Restrictions
3.	Applicant’s election of the species HPV without traverse in the reply filed on May 31, 2022 is acknowledged.  Therefore, claims 1-4 and 19-22 will be examined. 
Claims 5-14 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31, 2022.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on July 9, 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Objections
5.	Claims 1, 3 and 19 are objected to because of the following informalities:     Abbreviations like PD1, PDL1 and HPV must be spelled out when used for the first time in a chain of claims.   Appropriate correction is required.
Claim 19 recites the PD1 antibody and PDL1 antibody is selected from the group consisting of: nivolumab, pembrolizumab, pidilizuamab, BMS-936559, MPDL3280A, MDX1105-01, MEDI4736, and MK-3475.  However MK-3475 appears to be another name for pembrolizumab; therefore it is unclear if it claim is being repetitive in reciting both pembrolizumab and MK-3475.  Similarly BMS-936559 is formally known as MDX1105-01. Therefore clarification is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites a method of increasing an immune response. However the claim does not recite any comparison for determining whether the immune response was increased. Thus, the metes and bounds for determining the increase have not been defined. Therefore, clarification is required to overcome the rejection.
	Claim 21 does not recite the requisite amount of composition needed to be administered in order to achieve the increased immune response. Therefore it is suggested that the claim recite an immunostimulatory amount or similar language. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.  	Claims 1-4 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1-4 and 20 are determined to be directed to natural products. The rationale for this determination is explained below.
Claims 1-4 and 20 are drawn to compositions comprising a PD1 antibody or PDL1 antibody, or combination thereof, and a synthetic antigen capable of generating an immune response in the subject, or an immunogenic fragment or variant thereof.  PD1 and PDL1 antibodies are naturally occurring. Likewise the antigens are naturally occurring. The use of synthetic does not provide a markedly different antigen. The antigens appear to simply be antigens isolated from the naturally occurring HPV virus. Furthermore, there is no structural difference because of the mere aggregation of natural occurring antibodies and antigens/fragment together as a composition; the composition does not change the structure of either the antigen or antibody. These claims fail to satisfy the non-naturally occurring requirement. 
Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  Furthermore, the additional elements in dependent claims including the inclusion of carriers or defining what the compositions provide protection against (see claim 20) are all recited at a high level of generality, and/or are well-understood, purely conventional and routine in the field, and/or are merely appended to the judicial exception without a significant change in the structure of the judicial exception itself.
If the applicant chooses to amend the instant claims, the examiner recommends that applicant consider the U.S. Supreme Court ruling that the additional steps should consist of more than well-understood, routine, conventional activity already engaged in by the scientific community. Such putative additional steps, when viewed as a whole, might add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013).  See the March 4, 2014 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance); See also the December 2014 and May 2016 Guidelines.
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-4 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Weiner et al., (CA2898126 published Sept. 2014).
The claims are drawn to a composition for enhancing an immune response against an antigen in a subject in need thereof, comprising: a) PD1 antibody or PDL1 antibody, or combination thereof, and b) a synthetic antigen capable of generating an immune response in the subject, or an immunogenic fragment or variant thereof. The claims are also drawn to a method of increasing an immune response in a subject in need thereof, the method comprising administering the composition of claim 1 to the subject.
Weiner et al., disclose a vaccine comprising one or more nucleic acid or amino acid sequence of cancer antigens that are no longer self-antigens and stimulate an immune response to a particular cancer or tumor associated with a particular cancer [para. 0006]. Weiner et al., disclose administering to a subject in need thereof a vaccine comprising one or more cancer antigens HPV 6, HPV 11, or HPV 16 to treat or prevent anal cancer, or administering to a subject in need thereof a vaccine comprising HPV 6, HPV 11, or HPV 16 [para. 0007].  Thus the synthetic antigen of instant claims 1,3 and 4 is disclosed. Weiner et al., also disclose administering the composition to stimulate an immune response as recited by instant claim 21. The cancer antigen can be a nucleic acid sequence, an amino acid sequence, or a combination thereof. The nucleic acid sequence can be DNA, RNA, cDNA, a variant thereof, a fragment thereof, or a combination thereof [para. 0068].
The Human Papilloma Virus (HPV) antigen is HPV6, HPV 11, HPV 16, and HPV 18 [para. 0070].The vaccine further comprises immune checkpoint inhibitor such as anti-PD-1 and anti-PDL-1 antibodies that prevents the suppression of any component in the immune system such as MHC class presentation, T cell presentation and/or differentiation, B cell presentation and/or differentiation, any cytokine, chemokine or signaling for immune cell proliferation and/or differentiation. Therefore Weiner et al., disclose a composition comprising a PD1 antibody or PDL1 antibody, as recited by instant claim 1. The one or more cancer antigens of the vaccine can be a nucleic acid encoding one or more amino acid sequences selected from viral antigens [para.006]; thereby disclosing instant claim 2. 
The vaccine is combined further with antibodies to checkpoint inhibitors such as PD-1 and PDL-1 to increase the stimulation of both the cellular and humoral immune responses [para. 0026]. Using anti-PD-1 or anti-PDL-1 antibodies prevents PD-1 or PDL-1 from suppressing T-cell and/or B-cell responses. Overall, by designing the cancer antigens to be recognized by the immune system helps to overcome other forms of immune suppression by tumor cells, and these vaccines can be used in combination with suppression or inhibition therapies (such as anti-PD-1 and anti-PDL-1 antibody therapies) to further increase T-cell and/or B- cell responses [para. 0026]. The anti-immune checkpoint molecule antibody can be an anti-PD-1 antibody (also referred to herein as "PD-1 antibody"), a variant thereof, a fragment thereof, or a combination thereof The PD-1 antibody can be Nivolumab; thereby disclosing instant claim 19.  The anti-PD-1 antibody can inhibit activity, thereby inducing, eliciting, or increasing an immune response against a tumor or cancer and decreasing tumor growth [para. 0380].  The PD-L1 Antibody is another anti-immune checkpoint molecule antibody can be an anti-PD-L1 antibody (also referred to herein as "PD-L1 antibody"), a variant thereof, a fragment thereof, or a combination thereof The anti-PD-L1 antibody can inhibit PD-L1 activity, thereby inducing, eliciting, or increasing an immune response against a tumor or cancer and decreasing tumor growth [ para. 0381]; thereby disclosing instant claim 21. 


The vaccine can further comprise a pharmaceutically acceptable excipient. The pharmaceutically acceptable excipient can be functional molecules as vehicles, adjuvants, carriers, or diluents [para. 0407]; thereby disclosing instant claim 20.
The vaccine can be administered via DNA injection and along with in vivo electroporation [para. 0445; thereby disclosing instant claim 22. The vaccine or pharmaceutical composition can be administered by electroporation where administration of the vaccine via electroporation can be accomplished using electroporation devices that can be configured to deliver to a desired tissue of a mammal a pulse of energy effective to cause reversible pores to form in cell membranes, and preferable the pulse of energy is a constant current similar to a preset current input by a user [para. 446].
Therefore Weiner et al., disclose the instant claims. 

Claim Rejections - 35 USC § 102
9.	Claims 1-3 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Korman et al., (US Patent 8,008,449 published August, 2011; priority to May 2005). 
The claims are drawn to a composition for enhancing an immune response against an antigen in a subject in need thereof, comprising: a) PD1 antibody or PDL1 antibody, or combination thereof, and b) a synthetic antigen capable of generating an immune response in the subject, or an immunogenic fragment or variant thereof. The claims are also drawn to a method of increasing an immune response in a subject in need thereof, the method comprising administering the composition of claim 1 to the subject.
Korman et al., provide methods for using a combination immunotherapy, such as the combination of anti-CTLA-4 and anti-PD-1 antibodies, to treat hyperproliferative disease, such as cancer [abstract]. Korman et al., disclose methods of modulating immune responses using anti-PD-1 antibodies. In particular, the invention provides a method of inhibiting growth of tumor cells in vivo using anti-PD-1 antibodies [para. 0008]. Therefore Korman et al., disclose a composition comprising a PD1 antibody or PDL1 antibody, as recited by instant claim 1
Korman discloses a composition for enhancing an immune response against an antigen in a subject in need thereof [col. 8, Iines 33-36] thereby teaching instant claim 21’s method of enhancing an immune response to an antigen in a subject, comprising administering to the subject: (i) the antigen: and (ii) an anti-PD-1 antibody) comprising: a) PD1 antibody  [col. 8, lines 36 an anti-PD-1 antibody]. Korman et al., disclose  b) a synthetic antigen capable of generating an immune response in the subject, or an immunogenic fragment or variant thereof [col. 8, In. 31-33 thereby teaching a synthetic antigen as recited by instant claim 1] and enhancing an immune response to an antigen in a subject comprising administering to the subject the antigen. [See also col. 52, Iine 5] where the antigens include recombinant proteins [52, In 43-46]; thereby disclosing instant claim 21. The antigen can be, for example, a tumor antigen, a viral antigen, a bacterial antigen or an antigen from a pathogen [col. 8, In. 33-36] thereby teaching the synthetic antigen as recited by instant claim 1. Nucleic acid molecules encoding the antibodies, or antigen-binding portions thereof, of the invention are also encompassed by the invention, as well as expression vectors comprising such nucleic acids and host cells comprising such expression vectors [col 7, lines 60-65]; thereby disclosing instant claim 2. 
 The PD-1 blockade may be used in conjunction with a collection of recombinant proteins and/or peptides expressed in a tumor in order to generate an immune response to these proteins. Korman further discloses a pharmaceutically acceptable excipient [col. 59, Iines. 23-25] where the therapeutic antibodies may be administered in a pharmaceutically acceptable carrier; thereby teaching instant claim 20.  Korman discloses the composition of claim 1. Korman further discloses a method for increasing an immune response in a subject in need thereof, the method comprising administering the composition of an anti-PD-1 antibody and an antigen [col. 8, In. 33-36] a method of enhancing an immune response to an antigen in a subject, comprising administering to the subject: (i) the antigen; and (ii) an anti-PD-1 antibody). Korman et al., disclose the vaccines including a Human Papilloma Viruses (HPV) tumor vaccines [col.52, clines 60-63]; thereby disclosing the HPV of instant 3.
Therefore Korman et al., disclose the instant claims. 





Pertinent Art

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Biozol disclose Anti-Human CD279 (PD-1) (Nivolumab) - , Clone: 5C4.B8   https://www.biozol.de/en/product/LEI-LT1200-100MG


Conclusion
11.	No claims allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JANA A HINES/Primary Examiner, Art Unit 1645